Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 21-38 have been examined.

Double Patenting
	Claims 21-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,832,153 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The tables below compare the claims of the instant application and the claims of U.S. Patent No. 10,832,153 B2.

Claim 21
Instant Application
17/091,088
U.S. Patent No. 10,832,153 B2
Examiner's Note
receiving data from a data source, the data source providing information regarding an event;
Claim 1
receiving a data set from an event data source, the event data source providing information regarding a plurality of events;

determining a relational event history from the data set, the relational event history comprising an event that occurred at a particular time by an actor, the event being strictly ordered with other events enacted in time by a set of actors, the strict ordering providing the relational event history; and,
Claim 1
determining a relational event history from the data set, the relational event history comprising a set of relational events that occurred in time among a set of actors, the set of relational events being strictly ordered to provide the relational event history;

populating, based on the relational event history, data in a probability model, the probability model being formulated as a series of conditional probabilities that correspond to a set of sequential decisions by the actor and the set of actors of the other events, the probability model including a statistical parameter and a corresponding statistic;
Claim 1
populating, based on the relational event history, data in a probability model, the probability model being formulated as a series of conditional probabilities that correspond to a set of sequential decisions by an actor for each relational event, the probability model including a statistical parameter and a corresponding statistic;

determining, based on the populated probability model, a baseline behavior for the relational event history, the determining the baseline behavior being based upon the statistical parameter and the corresponding statistic; and,
Claim 1
determining, based on the populated probability model, a baseline behavior for the relational event history, the baseline behavior comprising a first set of values for the one or more statistical parameters;

using the relational event history to determine whether behavior associated with the event represents a departure from the baseline behavior.
Claim 1
using the relational event history to determine whether behavior associated with the plurality of events represents a departure from a baseline behavior;




Claim 22
Instant Application
17/091,088
U.S. Patent No. 10,832,153 B2
Examiner's Note

the determining the relational event history comprises providing extracted data from the data to provide extracted data, transforming the extracted data to provide transformed data, loading the transformed data to provide loaded data and enriching the loaded data.

Claim 2

the determining the relational event history comprises extracting data from the data set to provide extracted data, transforming the extracted data to provide transformed data, loading the transformed data to provide loaded data and enriching the loaded data.




Claim 23
Instant Application
17/091,088
U.S. Patent No. 10,832,153 B2
Examiner's Note

the event and the each of the other events comprise a respective set of characteristics.

Claim 3

each event of the set of relational events comprises a set of characteristics.




Claim 24
Instant Application
17/091,088
U.S. Patent No. 10,832,153 B2
Examiner's Note

the respective set of characteristics comprise at least one of information regarding a sender, information regarding a recipient, information regarding a mode of the event and information indicating a time the event occurred.

Claim 4

the set of characteristics comprise at least one of information regarding a sender, information regarding a recipient, information regarding a mode of the event and information indicating a time the event occurred.




Claim 25
Instant Application
17/091,088
U.S. Patent No. 10,832,153 B2
Examiner's Note

the set of characteristics comprise at least one of a unique identifier of the event, information regarding a duration of the event, information regarding formatting of the event in the data source.

Claim 5

the set of characteristics comprise at least one of a unique identifier of the event, information regarding a duration of the event, information regarding formatting of the event in the event data source.




Claim 26
Instant Application
17/091,088
U.S. Patent No. 10,832,153 B2
Examiner's Note

determining a subset of actors, at least one decision included in the set of sequential decisions comprising selecting a recipient of a relational event from the subset of actors.

Claim 1

determining a subset of actors included in the set of actors, at least one decision included in the set of sequential decisions comprises selecting a recipient of a relational event from the subset of actors.




Claim 27
Instant Application
17/091,088
U.S. Patent No. 10,832,153 B2
Examiner's Note
a processor;
Claim 7
a processor;

a data bus coupled to the processor; and
Claim 7
a data bus coupled to the processor; and

a non-transitory, computer-readable storage medium embodying computer program code for creating a relational event history, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for:
Claim 7
a non-transitory, computer-readable storage medium embodying computer program code for creating a relational event history, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for:

receiving data from a data source, the data source providing information regarding an event;
Claim 7
receiving a data set from an event data source, the event data source providing information regarding a plurality of events;

determining a relational event history from the data set, the relational event history comprising an event that occurred at a particular time by an actor, the event being strictly ordered with other events enacted in time by a set of actors, the strict ordering providing the relational event history; and,
Claim 7
determining a relational event history from the data set, the relational event history comprising a set of relational events that occurred in time among a set of actors, the set of relational events being strictly ordered to provide the relational event history;

populating, based on the relational event history, data in a probability model, the probability model being formulated as a series of conditional probabilities that correspond to a set of sequential decisions by the actor and the set of actors of the other events, the probability model including a statistical parameter and a corresponding statistic;
Claim 7
populating, based on the relational event history, data in a probability model, the probability model being formulated as a series of conditional probabilities that correspond to a set of sequential decisions by an actor for each relational event, the probability model including a statistical parameter and a corresponding statistic;

determining, based on the populated probability model, a baseline behavior for the relational event history, the determining the baseline behavior being based upon the statistical parameter and the corresponding statistic; and,
Claim 7
determining, based on the populated probability model, a baseline behavior for the relational event history, the baseline behavior comprising a first set of values for the one or more statistical parameters;

using the relational event history to determine whether behavior associated with the event represents a departure from the baseline behavior.
Claim 7
using the relational event history to determine whether behavior associated with the plurality of events represents a departure from a baseline behavior; and




Claim 28
Instant Application
17/091,088
U.S. Patent No. 10,832,153 B2
Examiner's Note
the determining the relational event history comprises providing extracted data from the data to provide extracted data, transforming the extracted data to provide transformed data, loading the transformed data to provide loaded data and enriching the loaded data.


Claim 8

the determining the relational event history comprises extracting data from the data set to provide extracted data, transforming the extracted data to provide transformed data, loading the transformed data to provide loaded data and enriching the loaded data.




Claim 29
Instant Application
17/091,088
U.S. Patent No. 10,832,153 B2
Examiner's Note
the event and the each of the other events comprise a respective set of characteristics.


Claim 9
each event of the set of relational events comprises a set of characteristics.





Claim 30
Instant Application
17/091,088
U.S. Patent No. 10,832,153 B2
Examiner's Note
the respective set of characteristics comprise at least one of information regarding a sender, information regarding a recipient, information regarding a mode of the event and information indicating a time the event occurred.


Claim 10

the set of characteristics comprise at least one of information regarding a sender, information regarding a recipient, information regarding a mode of the event and information indicating a time the event occurred.




Claim 31
Instant Application
17/091,088
U.S. Patent No. 10,832,153 B2
Examiner's Note

the set of characteristics comprise at least one of a unique identifier of the event, information regarding a duration of the event, information regarding formatting of the event in the data source.

Claim 11

the set of characteristics comprise at least one of a unique identifier of the event, information regarding a duration of the event, information regarding formatting of the event in the event data source.




Claim 32
Instant Application
17/091,088
U.S. Patent No. 10,832,153 B2
Examiner's Note
determining a subset of actors, at least one decision included in the set of sequential decisions comprising selecting a recipient of a relational event from the subset of actors.


Claim 7
determining a subset of actors included in the set of actors, at least one decision included in the set of sequential decisions comprises selecting a recipient of a relational event from the subset of actors.





Claim 33
Instant Application
17/091,088
U.S. Patent No. 10,832,153 B2
Examiner's Note
receiving data from a data source, the data source providing information regarding an event;
Claim 13
receiving a data set from an event data source, the event data source providing information regarding a plurality of events;

determining a relational event history from the data set, the relational event history comprising an event that occurred at a particular time by an actor, the event being strictly ordered with other events enacted in time by a set of actors, the strict ordering providing the relational event history; and,
Claim 13
determining a relational event history from the data set, the relational event history comprising a set of relational events that occurred in time among a set of actors, the set of relational events being strictly ordered to provide the relational event history;

populating, based on the relational event history, data in a probability model, the probability model being formulated as a series of conditional probabilities that correspond to a set of sequential decisions by the actor and the set of actors of the other events, the probability model including a statistical parameter and a corresponding statistic;
Claim 13
populating, based on the relational event history, data in a probability model, the probability model being formulated as a series of conditional probabilities that correspond to a set of sequential decisions by an actor for each relational event, the probability model including a statistical parameter and a corresponding statistic;

determining, based on the populated probability model, a baseline behavior for the relational event history, the determining the baseline behavior being based upon the statistical parameter and the corresponding statistic; and,
Claim 13
determining, based on the populated probability model, a baseline behavior for the relational event history, the baseline behavior comprising a first set of values for the one or more statistical parameters;

using the relational event history to determine whether behavior associated with the event represents a departure from the baseline behavior.
Claim 13
using the relational event history to determine whether behavior associated with the plurality of events represents a departure from a baseline behavior;




Claim 34
Instant Application
17/091,088
U.S. Patent No. 10,832,153 B2
Examiner's Note

the determining the relational event history comprises providing extracted data from the data to provide extracted data, transforming the extracted data to provide transformed data, loading the transformed data to provide loaded data and enriching the loaded data.

Claim 14

the determining the relational event history comprises extracting data from the data set to provide extracted data, transforming the extracted data to provide transformed data, loading the transformed data to provide loaded data and enriching the loaded data.




Claim 35
Instant Application
17/091,088
U.S. Patent No. 10,832,153 B2
Examiner's Note
the event and the each of the other events comprise a respective set of characteristics.


Claim 15
each event of the set of relational events comprises a set of characteristics.





Claim 36
Instant Application
17/091,088
U.S. Patent No. 10,832,153 B2
Examiner's Note
the respective set of characteristics comprise at least one of information regarding a sender, information regarding a recipient, information regarding a mode of the event and information indicating a time the event occurred.


Claim 16

the set of characteristics comprise at least one of information regarding a sender, information regarding a recipient, information regarding a mode of the event and information indicating a time the event occurred.




Claim 37
Instant Application
17/091,088
U.S. Patent No. 10,832,153 B2
Examiner's Note
the set of characteristics comprise at least one of a unique identifier of the event, information regarding a duration of the event, information regarding formatting of the event in the event data source.


Claim 17
the set of characteristics comprise at least one of a unique identifier of the event, information regarding a duration of the event, information regarding formatting of the event in the event data source.





Claim 38
Instant Application
17/091,088
U.S. Patent No. 10,832,153 B2
Examiner's Note

determining a subset of actors, at least one decision included in the set of sequential decisions comprising selecting a recipient of a relational event from the subset of actors.

Claim 13

determining a subset of actors included in the set of actors, at least one decision included in the set of sequential decisions comprises selecting a recipient of a relational event from the subset of actors.







Conclusion
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
06 OCT 2022